755 So. 2d 682 (1999)
James SIMMONS, Appellant,
v.
STATE of Florida, Appellee.
No. 98-2792.
District Court of Appeal of Florida, Fourth District.
August 4, 1999.
Richard L. Jorandby, Public Defender, and Ian Seldin, Assistant Public Defender, West Palm Beach, for appellant.
*683 Robert A. Butterworth, Attorney General, Tallahassee, and Ettie Feistmann, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See State v. Woods, 740 So. 2d 20 (Fla. 1st DCA 1999). We certify the same question certified in Woods as one of great public importance:
Does the Prison Releasee Reoffender Punishment Act, codified as section 775.082(8), Florida Statutes (1997), violate the separation of powers clause of the Florida Constitution?
STONE, KLEIN and STEVENSON, JJ., concur.